Dear Mr. Nesom:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  You raise the following issue for our resolution:
     May the governing body in a Lawrason Act municipality replace the mayor pro tempore at any time?
Your attention is directed to LSA-R.S. 33:405 which provides, in pertinent part:
     The board of aldermen shall select one of the aldermen to be mayor pro tempore, who shall preside at all meetings in the absence of the mayor, have the same power, and perform all duties of the mayor in the absence or disability of the mayor, except the veto power of the mayor.  In the absence of both the mayor and the mayor pro tempore, the board may select another alderman to preside temporarily and perform the duties of the mayor.
Inherent in the power to appoint by majority vote is the power to remove by a similar vote, as provided in LSA-R.S. 33:406.  We find nothing in the law to prohibit the Oakdale Board of Aldermen from appointing a new mayor pro tempore by majority vote, pursuant to that law pertinent to the passage of administrative acts of the board, such as resolutions.  See LSA-R.S. 33:406(2).
Should you have further inquiries in which we may be of assistance, please contact this office.
Very truly yours
                         RICHARD P. IEYOUB Attorney General
BY: KERRY L. KILPATRICK Assistant Attorney General RPI/KLK/ 94-13